AO 247 (SDNY Rev 07/19) Order Regarding Motion for Sentence Reduction Pursuant to First Step Act of2018 andj8        tt:ft~~~~~=====i
                                                                                                     '. !   i   ·s l?-J§eSlilNc'{age 2 Not for Pubhc D1sclo   re)

                                                                                                            l >r)c 'UMENT              ...
                                       UNITED STATES DISTRICT COlii\moNICALLY.FILED
                                                                      for the
                                                      Southern District of New York                    __       >t ;C #•
                                                                                                     :, · ~)AT~ .. ~ED:           .
                                                                                                                                      Ll    I
                                                                                                                                      {\\5,~ l~
                   United States of America
                                  V.
                                                                          )
                           Juan Cuevas                                    )
                                                                              Case No:      98cr1053-01(JSR)
                                                                          )
                                                                          )   USM No: 25329-069
Date of Original Judgment:         _ 03/03/2003                           )
Date of Previous Amended Judgment: _12/23/2015_                      ..   )   Donald Duboulay, Esq.
(Use Date of Last Amended Judgment if Any)                                    Defendant's Attorney


                 ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                 PURSUANT TO FIRST STEP ACT AND 18 U.S.C. § 3582(c)(l)(B)
         Upon motion of [ZI the defendant             D
                                                the Director of the Bureau of Prisons                            D
                                                                                          the court for a reduction
  in sentence based on the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5222 (2018), a statute that expressly
   permits modification of an imposed term of imprisonment, and having considered such motion under 18 U.S.C.           ·~
§ 3582(c)(l)(B), and having taken into account the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they
  are applicable,


         •
IT IS ORDERED that the motion is:
              DENIED. @GRANTED and the defendant's previously imposed sentence of imprisonment (as reflected in
the last judgment issued) of 300 _ _ _ _____ months is reduced to --'-2C..:.5--'-0--'-m'-o_n..:cth--'-s'-'-._ _ _ _ _ __
   ·,
                            (See Page 2 for additional parts. Complete Parts I and II of Page 2 when motion is granted)




Except as otherwise provided, all provisions of the judgment dated                        03/03/2003                  shall remain in effect.
IT IS SO ORDERED.

Order Date:              f 1(b i('t ~
Effective Date: - - -                                                                      Hon. Jed S. Ra~off, U.S.IDJ~·_ _ _ _ _ __
                     (if different from order date)                                               Printed name and title
